Case 1:18-cv-03233-WFK-SMG Document 25 Filed 04/12/19 Page 1 of 2 PageID #: 65
                                                                                         YAAKOV SAKS*
                                                                                             JUDAH STEIN 
                                                                                     RAPHAEL DEUTSCH ^
                                                                                        RACHEL DRAKE ▪

                                                                                    NJ & NY Bar Admissions
                                                                                    ^ CT & NJ Bar Admissions
                                                                                            ▪ NJ Bar Admission
                                                                               *Federal Court Bar Admissions
                                                                 CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN
                                          285 Passaic Street,Hackensack, NJ 07601| tel: 201.282.6500
                                                          fax: 201.282.6501|www.steinsakslegal.com




 April 12, 2019


  VIA CM/ECF
  The Honorable Steven M. Gold
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201




        RE:       Atlas v. Equifax Information Services, LLC et al.
                  Case No. 1:18-cv-03233-WFK-SMG

 Dear Judge Gold:

        We represent the Plaintiff Mordechai Atlas in the above referenced action and write, in
 accordance with Your Honor’s Individual Practices, and with consent of Counsel for Defendant
 Citibank, N.A.

        We write to respectfully request a thirty (30) adjournment of the Settlement Conference
 presently scheduled for Tuesday, April 16, 2019. At this time, the Parties have exchanged discovery
 and are in the process of reviewing their respective responses. Additionally, settlement talks are
 progressing and the Parties are actively working toward resolution of this matter.

        We have conferred with counsel for Defendant Citibank, N.A., who consents to this request.
 The Parties propose May 21, 22 (am) or 28, 2019 as alternative dates for the Settlement Conference,
 should one of those dates be available and convenient for the Court.
Case 1:18-cv-03233-WFK-SMG Document 25 Filed 04/12/19 Page 2 of 2 PageID #: 66




         This is Plaintiff’s first request for an adjournment, and the prospective adjournment will not
 affect any other calendared date.

        We thank Your Honor and the Court for its kind considerations and courtesies.



                                               Respectfully,



                                               s/ Dov Mittelman

                                               Dov Mittelman, Esq.
